PG&E Corporation European Investor Meetings June 23 - 27, 2008 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2008 and 2009 earnings per share from operations,targeted compound average growth rate for earnings per share from operations over the 2007-2011 outlook period, as well as management’s projections regardingPacific Gas and Electric Company’s (Utility) capital expenditures, rate base and rate base growth. These statements are based on current expectations whichmanagement believes are reasonable including that the Utility’s rate base averages $18.2 billion in 2008 and $20.3 billion in 2009, that the Utility earns at least itsauthorized rate of return on equity, that the Utility’s ratemaking capital structure is maintained at 52 percent equity, and that the Utility is successful in implementing itsinitiatives to become more efficient and reduce costs. Actual results may differ materially. Factors that could cause actual results to differ materially include: §the Utility’s ability to manage capital expenditures and operating costs within authorized levels and recover costs through rates in a timely manner; §the outcome of regulatory proceedings, including pending and future ratemaking proceedings at the California Public Utilities Commission (CPUC) andthe Federal Energy Regulatory Commission; §the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity andnatural gas markets; §the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts ofterrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; §the potential impacts of climate change on the Utility’s electricity and natural gas business; §changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financialmarket conditions, changes in technology including the development of alternative energy sources, or other reasons; §operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at DiabloCanyon, or the temporary or permanent cessation of operations at Diablo Canyon; §whether the Utility is able to maintain the cost efficiencies it has recognized from the completed initiatives to improve its business processes andcustomer service, and identify and successfully implement additional cost saving measures; §whether the Utility incurs substantial unanticipated expense to improve the safety and reliability of its electric and natural gas systems; §whether the Utility is able to achieve the CPUC’s energy efficiency targets and timely recognize any incentives the Utility may earn; §the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; §the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure theCalifornia wholesale electricity market; §how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; §the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, fromthird parties, or through insurance recoveries; §the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit in a timely manner on favorable terms; §the impact of environmental laws and regulations and the costs of compliance and remediation; §the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; §the impact of changes in federal or state tax laws, policies or regulations; and §other risks and factors disclosed in PG&E Corporation’s and the Utility’s 2007 Annual Report on Form 10-K and other reports filed with the SEC. Cautionary Language RegardingForward-Looking Statements 3 Discussion Outline §Overview §Financial Update §Operational Update 4 8% CAGR in EPS PCG: Investment Case §PCG offers competitive growth in a constructiveregulatory environment with an attractive valuation: §$13 billion planned CapEx 2008-2011 §85% of CapEx approved §11.45% weighted ROE on 52% equity §High-performing, low-carbon generation §Decoupled revenues §Sustainable dividend, growing in-line with EPS 5 PG&E SERVICE AREAIN CALIFORNIA Pacific Gas and Electric (PG&E) §Provides energy to nearly 1 in 20 people inthe U.S. §70,000 square-mile service territory §Four main operational units: §Electric and gas distribution §Electric transmission §Gas transmission §Electric generation §Forward test-year general rate case withinflation increases §CPUC jurisdictional revenues decoupledfrom sales §Pass-through of electric and gasprocurement costs 6 6%Base 5%PublicPurpose 35%Base 54%Electric and gas supply 2007 total revenue protected from sales fluctuations 94% Revenue not protected from sales fluctuations Effect of Decoupling on Revenues 7 (1) Authorized revenues operating costs + (rate of returnx rate base) Rate base net plant ± adjustments to approximate invested capital Business Scope §Retail electricity and natural gas distribution service (construction, operations andmaintenance) §Customer services (call centers, meter reading, billing) §5.1 million electric and 4.3 million gas customer accounts Primary Assets §$11.0 billion of rate base (2007 wtd. avg.) Regulation §California state regulation (CPUC) §Cost of service ratemaking (1) Electric And Gas Distribution 8 Midway Los Banos Moss Landing Diablo Canyon Gates Dixon Malin Round Mt Tesia Vaca Business Scope §Wholesale electric transmission services (construction, maintenance) §Operation by CA Independent System Operator Primary Assets §$2.6 billion of rate base (2007 wtd. avg.) Regulation §Federal Regulation (FERC) §Cost of Service Ratemaking §Revenues vary with system load Electric Transmission 9 Business Scope §Natural gas transportation, storage, parking and lending services §Customers: PG&E natural gas distribution and electric generation businesses, industrial customers, California electric generators Primary Assets §$1.5 billion of rate base (2007 wtd. avg.) Regulation §California state regulation (CPUC) §Incentive ratemaking framework (“Gas Accord”) §Revenues vary with throughput Natural Gas Transmission 10 Business Scope §Electricity and ancillary services from owned and controlled resources §Energy procurement program Primary Assets §$1.7 billion of rate base (2007 wtd. avg.) §Diablo Canyon nuclear power plant (2,240 MW) §Largest privately owned hydro system (3,896 MW) §Funded nuclear plant decommissioning trusts of $1.8 billion Regulation §Cost of service ratemaking for utility-owned generation §Pass through of power procurement costs Electric Procurement & Owned Generation 11 PG&E Vision 12 2008 Business Priorities §Deliver on Financial Objectives §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 13 Delivering on Financial Objectives §Invest in needed infrastructure §Ensure adequate liquidity §Meet EPS targets §Generate strong cash flow 14 EPS from Operations* *Reg G reconciliation to GAAP for 2007 EPS from Operations, and 2008 and 2009 EPS Guidance available in Appendix and atwww.pgecorp.com Confirming EPS Guidance §EPS from Operations Guidance: §2008 guidance of $2.90-$3.00 per share §2009 guidance of $3.15-$3.25 per share §8% targeted CAGR 2007-2011 15 2007 BaseForecastRate Base Growth (+9% to 10%) Add’l CapEx (+1 to 3%) New Shares (-3% to- 5%) $2.70-$2.80 8% CAGR 2007- 2011 8% 10% 6% 2007Guidance { Range % CAGR 2007-2011 16 $ MM $500 $1,000 $1,500 $2,000 $2,500 $3,000 $3,500 $4,000 Common Plant $260 $230 $200 $250 SmartMeter Program $260 $330 $260 $220 Gas Transmission $230 $200 $175 $200 Electric Transmission $550 $580 $660 $750 Generation $1,100 $750 $530 $260 Distribution $1,300 $1,200 $1,200 $1,350 2008 2009 2010 2011 Projects not included in forecasts include: SmartMeterTM Upgrade, Cornerstone ImprovementProgram, additional generation and gas pipeline investments, and BC Transmission $3.7 B $3.6B $3.3 B $3.3 B $3.0 B $3.2 B $3.0 B $3.4 B Prior Forecast Levels* * Prior forecast issued December 21, 2007 Capital Expenditure Outlook 17 •Projected 2008-2011 rate base is not adjusted for the impact of the carrying cost credit that primarily results from the second series of the EnergyRecovery Bonds.Earnings will be reduced by an amount equal to the deferred tax balance associated with the Energy Recovery Bonds regulatoryasset, multiplied by the Utility's equity ratio and by its equity return.This rate base offset carrying cost declines to zero when the taxes are fully paidin 2012. **Prior forecast issued December 21, 2007 Rate Base Growth 18 Additional CapEx Proposed Projects Above 2008-2011 Base CapEx Forecast §SmartMeterTMProgram Upgrade §$460 MM capital total/ $300 MM capital 2008-2011 §Approval expected by year-end 2008 §Cornerstone Improvement Program (Enhanced Reliability Investment) §$800 MM capital 2008-2011 §$1.5 B capital investment beyond 2011 §CPUC action requested by 1/1/2009 §BC Transmission §Recovery of development costs approved by FERC §Working on multi-utility partnership for development of the project §$5+ B potential, with PG&E’s share at 1/3 to 1/2 §New Generation §Prior RFO shortfalls §RFO for 2006-2016 period issued April 2008 for 800 - 1200 MW §Renewable investment opportunities §Pacific Connector LNG Pipeline §~$50MM capital 2008-2011 §FERC approval expected by year end 19 * to 2011 estimates are based on forecasted construction schedules and additional contracted resources Year-end 2008 target: 1.3 million meters installed 200720082009201020112012 1st meter installed11/06 Billing IT infrastructure live 2Q 2007 Live AMI billing 12/07 SmartMeterTM Upgrade Filing12/07 Demand Response Interval Billing Live05/08 Upgrade technology installation 4Q 08 Deployment (incl.upgrade) complete 1Q 2012 SmartMeterTM Program Progress §> 550,000 meters installed §270,000 meters being read electronically §CPUC decision on SmartMeterTM Upgrade expected by 12/08 20 Cornerstone Improvement Program §Proposed $2.3 B/ 6-yr. System Upgrade §Key to electric distribution system reliabilityimprovements §Supporting distribution automation §Preparing for the grid of the future 21 Current-state Performance Value Multi-year operating plan §Rigorous comprehensive process §Both tactical and strategic view Business Reviews §Real-time decisions §Sr. management dialogue andengagement Project governance §Holistic approach §Multi-functional business case reviews,approvals and follow up Efficiency Fund §Current year funds invested for futureyear benefits All current-state processes include integrated analysis with disciplinedtracking and follow up to minimize surprises and ensure planned results Improved Operational Planning 22 §Strategic Sourcing §IT, Telecom, and consulting ($1.4 B in annual spend) §Contract extensions ($1.2 B in annual spend) §Labor Productivity §Timekeeping and reporting process §Asset Management §Fleet Management ($200 M in annual spend) §Real Estate Optimization ($100 M in annual spend) §Inventory Management ($150 M in asset value) §Cash Cycle Management ($50 M in annual spend) Identifying Operational Efficiencies 23 Energy Efficiency Incentives §Guidance assumes: §$90 - $130 MM in Energy Efficiency Incentives 2008-2011 §2 years in 2008, 1 year in 2009, hold-back in 2010, 2 years in2011 §2006-2008 Program effectiveness phase(“net-to-grossissues”) to be finalized by CPUC summer 2008 §Program goals for 2009-2011 to be finalized second half of2008 24 Financing Needs 2008-2011 (in $MM) * Excludes cash from Energy Recovery Bond and Rate Recovery Bond revenues Cash Flow and Equity Needs 25 $ per Share $0.00 $0.50 $1.00 $1.50 $2.00 $2.50 $3.00 2005 2006 2007 Dividends per Common Share EPS from Operations* $2.34 $2.57 $2.78 $1.23 $1.32 $1.44 Dividend Policy §Dividend Policy Objectives: §Flexibility §Sustainability §Comparability §Target payout ratio range of50% - 70% §Growth balanced with fundingfor additionalinvestment opportunities 26 Financial Assumptions 2008-2011 §Capital expenditure base forecast reflects projects thatare highly likely or already approved §CPUC authorized ROE is 11.35% and Utility earns atleast 12% at FERC on projected rate base §Ratemaking capital structure maintained at 52% equity §Additional capital expenditures, CEE incentives, andoperational efficiencies consistent with earnings targets §Resolution of FERC generator claims in 2009-2011results in financing needs 27 Key Financial Takeaways §Delivering on Near-term EPS Guidance and 8%CAGR §Investing in Attractive Rate Base Opportunities §Utilizing Operating Efficiencies, Incentive Earningsand Leverage Effectively §Delivering Strong Cash Flow and Liquidity §Sustaining a Comparable Dividend 28 Notes 29 Agricultural Electric Customers (86,179 GWh delivered) Gas Customers (869 Bcf delivered) Industrial69% Commercial8% Residential23% Industrial18% Commercial40% Residential36% Agricultural& Other 6% 2007 Customer Profiles - % by Sales 30 Electric Customers Gas Customers Note: * Residential data released in July (Electric) and September (Gas); Business data released in February (Electric) and March (Gas) Bottom Quartile 3rd Quartile 2nd Quartile Top Quartile Residential* Overall Customer Satisfaction Index 2006 2007 2006 2007 Bottom Quartile 3rd Quartile 2nd Quartile Top Quartile Business Overall Customer Satisfaction Index 2006 2007 2006 2007 2008 2008 Rank: 2/55 Rank: 51/76 Rank: 43/76 Rank: 5/56 Rank: 20/56 Rank: 46/51 Rank: 4/38 Rank: 11/37 Rank: 2/40 Rank: 11/56 J.D. Power Customer Satisfaction Performance 31 Preferred Loading Order §PG&E’s resource investment strategy is aligned withCalifornia’s Energy Action Plans: §Energy Efficiency §Demand Response §Renewable Resources §Distributed Generation §Conventional Resources 32 Innovative EE and DR programs 33 The Best Year Ever in Energy Efficiency Innovation 2007 Energy Efficiency Successes §PG&E set a personal best in terms of the highest gross savings we’ve everachieved §Prevented more than 1 million tons of CO2 emissions §Equivalent to taking 150,000 cars off the road for one year §Saved enough energy to power 225,000 homes for one year §Saved enough natural gas to heat 50,000 homes for one year §Delivered more than $500 million in societal net benefits to PG&Ecustomers §Received over 30 national awards and recognitions for 2007 programs - themost for any year in our 31 years of doing energy efficiency §ENERGY STAR® Partner of the Year §ENERGY STAR®HOMES Outstanding Achievement Award §12 programs recognized as Exemplary by American Council for an Energy-Efficient Economy(ACEEE) 34 Today Near-Term Future •Home AreaNetwork EnergyManagement •PHEVSmartCharge™ •Vehicle to Grid •Distributed storageand generation •SmartMeters™ •Electric Field Vehicles Innovating for the Future:Smart Energy Web 35 Year Signed Project Max GWh/yr Technology 2006 Military Pass Rd. 840 Geothermal 2006 HFI Silvan 142 Biomass 2006 Liberty Biofuels 70 Biofuels 2006 Bottle Rock USRG 385 Geothermal 2006 IAE Truckhaven 366 Geothermal 2006 Global Common -Chowchilla 72 2006 2006 Global Common - El Nido 72 Biomass 2006 Newberry 840 Geothermal 2006 Calpine Geysers 922 Geothermal 2006 Tunnel Hydro 2.1 Hydro 2006 Buckeye Hydro 1.4 Hydro 2006 Eden Vale Dairy 1.3 Biogas 2006 Microgy TBD Biogas 2006 Bio_Energy LLC TBD Biogas 2006 Palco 36 Biomass Year Signed Project Max GWh/yr Technology 2007 Solel 1388 Solar Thermal 2007 PPM-Klondike 265 Wind 2007 CalRenew 9 PV 2007 Green Volts 5 PV 2007 enXco 509 Wind 2007 Ausra 388 Solar Thermal 2007 White Creek 148 Wind 2007 FinaveraRenewables 4 Wave 2008 BrightSource 1230 Solar Thermal 2008 San JoaquinSolar 700 Solar Thermal-Biofuel Hybrid *Based on contracts signed through August 2007 1) Average delivered energy over multiple years: pre-RPS baseline Over 21% of Projected 2010 Load Currently Signed* Renewable Contracts Signed 36 §Steam Generator Replacement §$700 MM approved capital investment §Unit 2 replacement completed in 69 days §Unit 1 replacement scheduled for early 2009 Diablo Steam Generator Replacement 37 Gateway Generating Station § More than 50% complete §>1,000,000 hours with no injury § On budget, on time § Begins operations 1Q 2009 38 Colusa 657 MW/$670 MM Gateway 530 MW/ $370 MM Humboldt 163 MW/ $240 MM New Generation: Colusa & Humboldt §Project Status: §Colusa: CEC permits received;construction imminent §Humboldt: Slight delays inpermitting, constructionexpected to begin by end of year §Strategy for execution mirrorssuccesses at Gateway §Experienced project teams inplace 39 Renewable RFO §PG&E issued its annual Renewable RFO in March 2008 §Objective to sign an additional 1-2% §Offers due by June, followed by CPUC review Long-Term Plan 2006 Cycle §PG&E issued its RFO in April, 2008 §PG&E was authorized to procure 800-1200 MW of operationally flexibleresources by 2015 §Offers are due by the end of July, followed by CPUC review §The amount will include any projects that have failed to materialize fromthe 2004 RFO 2008 Request for Offer Process 40 New Build Energy Procurement Cost ($/MWh) 0 20 40 60 80 100 120 140 160 Combined Cycle Energy Efficiency Wind Geothermal Biomass Solar & Emerging Comparative Energy ProcurementCosts 41 2008 Compensation metrics Percentageweight Delivering on EPS Goals(Measurement of earnings from ongoing core operations) 40% Brand Health Index(Composite of customer surveys and marketing research) 20% Reliable Energy Delivery (Composite of various reliability metrics) 20% Employee Engagement Survey(Measurement of employee engagement at PG&E) 10% Safety Performance(Measurement of occupational injury or illness based on OSHARecordables) 10% Compensation Aligned with Business Focus Measuring Our Performance 42 Notes Appendix European Investor Meetings June 23 - 27, 2008 44 Cumulative four-year totals (pre-tax earnings in $MM) Need identified in December 2007 (2008-2011) $335- $575 Potential sources identified in December 2007 to fill need: §Additional Rate Base Investment $125- $175 §CEE Program Incentives $100- $200 §Operational Efficiencies $110- $200 $335- $575 Total Need Items now identified, implemented, completed or included in operating plans: §CEE Program Incentives $90- $130 §Operational Changes and Efficiencies $100- $140 Total items identified, implemented, completed or included in operating plans $190- $270 Remaining four-year need (2008-2011) $145- $305 Opportunities identified but not yet implemented to fill remaining need: §Additional Rate Base Investment $200- $250 §Operational Efficiencies $50- $110 Total opportunities identified but not yet implemented to fill remaining need $250- $360 Earnings Drivers Reconciliation 45 Operational Changes and Efficiencies inCurrent Operating Plan +Economic Stimulus Act of 2008 +Resolution of outstanding tax audits +Settlement of outstanding generator claims -Delay in electric transmission project (C3ET) +Workforce reductions +Strategic sourcing +Cash cycle management +Inventory management +Fleet management +Real estate optimization 46 *Estimated carrying cost credits include only the equity portion and assume a utility equity ratio of 52% and ROE at 11.35%. ($MM) 2008 2009 2010 2011 2012 Energy Recovery BondAverage Deferred TaxBalance $683 $542 $396 $243 $82 Estimated After-taxCarrying Cost Credit* $(40) $(32) $(23) $(14) $(5) Estimated Average Deferred Tax Balances andCarrying Cost Credit Impacts ($MM) Carrying Cost Credit Impacts 47 ($MM) 2008 2009 2010 2011 2012 Annual ERBAmortization $354 $369 $386 $404 $423 End-of-yearERB balance $1,582 $1,213 $827 $423 $- ERB Amortization Schedule 48 * Metrics include debt equivalents for long-term power purchase contracts Current Ratings §Utility Corporate Credit/Issuer:BBB+ (S&P) and A3 (Moody’s) §Utility Senior unsecured debt: BBB+ (S&P) and A3 (Moody’s) Average Utility Metrics (2008-2011)* §S&P Business Profile Rating: 5 §Total Debt to capitalization (EOY): 55% §Funds from Operations Cash Interest Coverage: 5.20x §Funds from Operations to Average Total Debt:22% Credit Profile 49 * Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allowsinvestors to compare the core underlying financial performance from one period to another, exclusive of items that do notreflect the normal course of operations. EPS on an Earnings from Operations Basis $2.78 Items Impacting Comparability 0.00 EPS on a GAAP Basis $2.78 2007 2007 EPS - Reg G Reconciliation 50 2008 Low High EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis $2.90 0.00 $2.90 $3.00 0.00 $3.00 2009 Low High EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis $3.15 0.00 $3.15 $3.25 0.00 $3.25 * Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allowsinvestors to compare the core underlying financial performance from one period to another, exclusive of items thatdo not reflect the normal course of operations. Guidance Range Guidance Range EPS Guidance -Reg G Reconciliation
